[Cite as Doby-Robinson v. Kaiser Permanente Found., 2012-Ohio-1548.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 97495



                   KAREN DOBY-ROBINSON, ET AL.
                                                        PLAINTIFFS-APPELLANTS

                                                  vs.

        KAISER PERMANENTE FOUNDATION, ET AL.
                                                        DEFENDANTS-APPELLEES




                                         JUDGMENT:
                                          AFFIRMED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                   Case No. CV-741493

        BEFORE: Keough, J., Cooney, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED: April 5, 2012
ATTORNEY FOR APPELLANTS

Paul M. Kaufman
801 Terminal Tower
50 Public Square
Cleveland, OH 44113


ATTORNEYS FOR APPELLEES

Donald J. Richardson
Jennifer R. Becker
Jeffrey W. Van Wagner
Bonezzi, Switzer, Murphy, Polito & Hupp
1300 East Ninth Street
Suite 1950
Cleveland, OH 44114
KATHLEEN ANN KEOUGH, J.:

      {¶1} This cause came to be heard upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1. The purpose of an accelerated appeal is to allow the

appellate court to render a brief and conclusory opinion. Crawford v. Eastland Shopping

Mall Assn., 11 Ohio App.3d 158, 463 N.E.2d 655 (10th Dist.1983); App.R. 11.1(E).

      {¶2}    Plaintiffs-appellants,   Karen   Doby-Robinson    and    Samuel    Robinson

(“appellants”), appeal the trial court’s decision granting summary judgment on behalf of

defendants-appellees, Kaiser Permanente Foundation Health Plan of Ohio, Ohio

Permanente Medical Group, Delilah F. Armstrong, M.D., Alexander Jakubowycz, M.D.,

and James Tagliabue, M.D. (collectively “appellees”).

      {¶3} Appellants raise as their sole assignment of error that the trial court erred in

granting summary judgment in favor of appellees. Independently reviewing the record in

this case and without deference to the trial court’s decision, we find that summary

judgment was properly granted in favor of appellees. The applicable one-year statute of

limitations bars appellants’ medical malpractice and loss of consortium claims where the

cognizable event occurred at the latest in October 2007 and appellants did not file suit

against the individual physicians until November 2010.           See R.C. 2305.113(A);

Hershberger v. Akron City Hosp., 34 Ohio St.3d 1, 516 N.E.2d 204 (1987), paragraphs

one and two of the syllabus; Smith v. Gill, 8th Dist. No. 93985, 2010-Ohio-4012, ¶ 12.

Furthermore, because appellants’ claims against the individual physicians are time-barred,
the medical facilities cannot be held vicariously liable for the medical claims. See

Comer v. Risko, 106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712, ¶ 20.

      {¶4} Accordingly, appellants’ assignment of error is overruled.

      {¶5} Judgment affirmed.

      It is ordered that appellees recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

COLLEEN CONWAY COONEY, P.J., and
EILEEN A. GALLAGHER, J., CONCUR